              Case 7:20-cv-10279-NSR Document 1 Filed 12/07/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------X
Jorge-Junac Caballero-Flores;
                                                                         COMPLAINT
                                                   Plaintiff,
                    -against-                                            JURY TRIAL DEMANDED

Delicias del Jireh, Inc., Nilton Mori, Mariella Mori, and
Willy Cacsire;

                                                   Defendants.
---------------------------------------------------------------------X



                                                    NATURE OF ACTION
     1. Plaintiff brings this action to recover unpaid wages, liquidated damages, pre-judgment
        interest, statutory damages, and reasonable attorney fees and costs from the Defendants.
     2. Plaintiff was a cook employed in the Defendants’ business. Before filing this Complaint, the
        Defendants willfully committed violations of 29 U.S.C. §201 et. seq. (the "Fair Labor
        Standards Act" or "FLSA") and the New York Labor Law ("NYLL"). The Defendants failed
        to keep accurate time records, failed to pay the Plaintiff regular time and overtime wages by
        not counting certain hours worked beyond 40 in a workweek, and failed to provide the
        Plaintiff wage notices as required by the NYLL.

                                           JURISDICTION AND VENUE
     3. This action arises under 29 U.S.C. §201 et. seq. (the “Fair Labor Standards Act” or “FLSA”).
     4. This Court has jurisdiction under 28 U.S.C. §1331 and 29 U.S.C. § 216.

     5. Plaintiff invokes the supplemental jurisdiction of this Court pursuant to 28 U.S.C. § 1367.

     6. The venue is proper in the Southern District of New York under 28 U.S.C. §1391 because
        the Defendants conduct business there and the cause of action arose there.
                                                         THE PARTIES
     7. Plaintiff Jorge-Junac Caballero-Flores (“Jorge”) resides in Stamford, Connecticut.
     8. On information and belief, Delicias del Jireh, Inc. (“Delicias”) is an employer as defined by
        29 U.S.C. §203(d), located at 206 Mamaroneck Ave, White Plains, NY 10601.
     9. On information and belief, Nilton Mori (“Nilton”) is an employer as defined by 29 U.S.C.
        §203(d), with his principal place of business as Delicias.
     10. On information and belief, Mariella Mori (“Mariella”) is an employer as defined by 29 U.S.C.
         §203(d), with her principal place of business as Delicias.


                                                                 1
            Case 7:20-cv-10279-NSR Document 1 Filed 12/07/20 Page 2 of 7



    11. On information and belief, Willy Cacsire (“Willy”) is an employer as defined by 29 U.S.C.
        §203(d), who owns all or part of Delicias, and resides in the State of New York.


                                            BACKGROUND FACTS 1

    12. Delicias is Restaurant.
    13. On information and belief, Nilton owns all or part of Delicias.
    14. On information and belief, Mariella owns all or part of Delicias.
    15. All facts attributed to Delicias in this Complaint are equally attributable to each of the
        above-captioned Defendants for the period in which each Defendant was an employing
        entity, as defined by 29 U.S.C. §203(d).
    16. During any time whatsoever starting six years before the filing of this Complaint, Delicias
        could perform one or more of the following actions: (1) hire the Plaintiff, (2) terminate the
        Plaintiff, (3) set the Plaintiff’s wage rates, (4) maintain the Plaintiff’s payroll records, or (5)
        institute work rules for the Plaintiff to follow.
    17. During any time whatsoever starting six years before the filing of this Complaint, Defendant
        Mariella could perform one or more of the following actions: (1) hire the Plaintiff, (2)
        terminate the Plaintiff, (3) set the Plaintiff’s wage rates, (4) maintain the Plaintiff’s payroll
        records, or (5) institute work rules for the Plaintiff to follow.
    18. During any time whatsoever starting six years before the filing of this Complaint, Defendant
        Nilton could perform one or more of the following actions: (1) hire the Plaintiff, (2)
        terminate the Plaintiff, (3) set the Plaintiff’s wage rates, (4) maintain the Plaintiff’s payroll
        records, or (5) institute work rules for the Plaintiff to follow.
    19. On information and belief, Delicias had annual revenues exceeding $500,000 for the year
        2019.
    20. On information and belief, Delicias had annual revenues exceeding $500,000 for the year
        2018.

    21. The Defendants employed Plaintiff as an employee during the Relevant Time Period.

    22. The Defendants did not hire the Plaintiff as an independent contractor.

    23. The Defendants provided all of the equipment and material for Plaintiff to perform his job.

    24. The Defendants treated the Plaintiff as “W-2” wage earners while employed.

    25. The Defendants determined the Plaintiff’s work schedule and method and rate of pay.

    26. The Defendants assigned Plaintiff the specific job duties to which he had to perform.

    27. Plaintiff was not free to hire other employees to work in Plaintiff’s place to perform his job

1
 The facts asserted in this Complaint are alleged to take place during any period during the six years immediately
preceding this Complaint's filing.

                                                         2
         Case 7:20-cv-10279-NSR Document 1 Filed 12/07/20 Page 3 of 7



      duties.

PLAINTIFF Jorge-Junac Caballero-Flores

   28. Jorge started working for the Defendants in September, 2018.
   29. Jorge stopped working for the Defendants on or around July, 2019.
   30. Defendants employed Jorge as a cook.
   31. Jorge performed work for Defendants during the 2019 calendar year.

   32. Jorge performed work for Defendants during the 2018 calendar year.
   33. Defendants paid Jorge by the hour.

   34. Jorge worked approximately 60 hours each week the Defendants employed him.
   35. Jorge’s shift was typically beyond 10 hours long each day.

   36. The Defendants never paid Jorge for the hours he worked beyond 40 hours in the
       workweek.
   37. Jorge’s hourly rate of pay varied throughout his employment tenure. Defendants paid him
       $12 an hour for most of his employment, except $10 an hour during his first month of work,
       then $11 per hour during his second month, and $13 per hour for about the last 3 months of
       his employment.
   38. Defendants paid Jorge in cash up until the last four weeks of his employment, until they paid
       him by check and cash.

   39. On information and belief, no Defendant provided Jorge with a written notice of his pay
       rate at any time whatsoever.
   40. On information and belief, no Defendant provided Jorge with an accurate paystub at any
       time.
   41. Jorge never had the power to hire or fire employees, control employee work hours, or
       otherwise control other employee work conditions.




                                                 3
       Case 7:20-cv-10279-NSR Document 1 Filed 12/07/20 Page 4 of 7




                                FIRST CAUSE OF ACTION
                                  (Failure to pay overtime)
                                (Federal- 29 USC 201 et. seq.)

42. Plaintiff repeats, re-alleges, and reincorporates all allegations as though fully set forth herein.
43. The overtime wage provisions outlined in the FLSA, 29 U.S.C. §§ 201 et seq., and the
    supporting federal regulations apply to Defendants and protect the Plaintiff.
44. Defendants failed to pay the Plaintiff overtime wages to which Plaintiff was entitled under
    the FLSA and the supporting Federal Regulations.

45. Because of Defendants’ unlawful acts, Plaintiff has been deprived of overtime
    compensation in amounts to be determined at trial and is entitled to recover such
    underpayments, liquidated damages, pre-judgment interest, attorneys' fees, and costs,
    and other compensation under the FLSA.

46. Defendants’ unlawful conduct, as described in this Complaint, has been willful and
    intentional. Defendants were aware or should have been aware that the practices
    described in this Complaint are unlawful. Defendants have not made a good faith
    effort to comply with the FLSA concerning Plaintiff's compensation.

47. Because Defendants' violations of the FLSA have been willful, a three-year statute of
    limitation applies, under 29 U.S.C. § 255.
                              SECOND CAUSE OF ACTION
                                 (Failure to pay overtime)
                               (NY State- NY Lab. Law §652)
48. Plaintiff repeats, re-alleges, and reincorporates all allegations as though fully set forth herein.
49. The overtime wage provisions of Article 19 of the NYLL and the supporting New York
    State regulations apply to Defendants and protect the Plaintiff.
50. Defendants failed to pay the Plaintiff overtime wages to which Plaintiff was entitled under
    the NYLL and the supporting New York State Department of Labor Regulations.
51. By the Defendants’ knowing or intentional failure to pay Plaintiff overtime wages for hours
    worked over 40 hours per workweek, they have willfully violated NYLL Art. 19, §§ 650 et
    seq., and the supporting New York State Department of Labor Regulations.

52. Due to Defendants’ violations of the NYLL, Plaintiff is entitled to recover unpaid overtime
    wages, liquidated damages, reasonable attorneys' fees and costs of the action, and pre-
    judgment and post-judgment interest from the Defendants.




                                                 4
       Case 7:20-cv-10279-NSR Document 1 Filed 12/07/20 Page 5 of 7




                               THIRD CAUSE OF ACTION
                                  (Failure to pay wages)
                                   N.Y. Lab. Law §191
53. Plaintiff repeats, re-alleges, and reincorporates all allegations as though fully set forth herein.
54. Under NY Lab. Law §191, an employer is required to pay a manual worker like Plaintiff
    within one week of the employee's services.
55. Defendants failed to pay Plaintiff’s wages as required by NYLL §191 by not paying wages
    within the statutory time-period.
56. The Defendants violated N.Y. Lab. Law §191 by not paying Plaintiff an overtime premium
    and withheld those overtime premium funds.
57. The Defendants violated N.Y. Lab. Law §191 by not paying the Plaintiff at the agreed-upon
    wage rate for all his hours worked over 40 in a workweek.

58. Because of the Defendants’ unlawful withholding of wages, the Plaintiff suffered harm.


                           FOURTH CAUSE OF ACTION
                           (Failure to provide wage notices)
                  (N.Y. Lab. Law §198(1-b) & N.Y. Lab. Law §198(1-d))
59. Plaintiff repeats, re-alleges, and reincorporates all allegations as though fully set forth herein.
60. Under the Wage Theft Prevention Act, New York Labor Law, §195, Defendants willfully
    failed to furnish Plaintiff with a required notice containing the following information:
                 i. the rates or rates of pay and basis thereof,
                ii. whether paid by the hour, shift, day, week, salary, piece, commission, or
                    other allowances, if any, claimed as part of the minimum wage, including tip,
                    meal, or lodging allowances;

                iii. the regular pay designated by the employer under NYLL §191;

                iv. the name of the employer;

                v. Any “doing business as” names used by the employer;

                vi. The physical address of the employer’s main office or principal place of
                    business, and a mailing address, if different;

               vii. The telephone number of the employer
61. Defendants willfully failed to furnish the Plaintiff with an accurate statement of wages as
    required by NYLL §195(3). No notices contained all of the following information in a single
    wage statement: the dates of work covered by that payment of wages; the name of the
    employee; the name of the employer; address and phone number of the employer; rate or
    rates of pay and basis thereof; whether paid by the hour, shift, day, week, salary, piece,

                                                 5
         Case 7:20-cv-10279-NSR Document 1 Filed 12/07/20 Page 6 of 7



      commission, or other; gross wages; hour rate or rates of pay, and overtime rates of pay; the
      number of hours worked, including overtime hours; deductions, allowances, and net wages.

  62. Due to Defendants’ violation of NYLL §195(1), Plaintiff is entitled to recover from
      Defendants liquidated damages of $50 per each workday that the violation occurred, up to a
      maximum of $5,000, reasonable attorney fees, and costs and disbursements of this action,
      under NYLL § 198(1-b).

  63. Defendants failed to provide Plaintiff a statement with each payment of wages that sets forth
      Plaintiff’s hours worked, rates of pay, gross wages, credits claimed (for tips, meals, and
      lodging), if any, deductions, and net wages.

  64. Due to Defendants’ violation of NYLL §195(3), Plaintiff is entitled to recover from
      Defendants liquidated damages of $250 per each workday that the violation occurred, up to
      a maximum of $5,000, reasonable attorney fees, and costs and disbursements of this action,
      under NYLL § 198(1-d).
                                      FITH CAUSE OF ACTION
                                      Failure to pay spread of hours
                                            12 NYCRR 146-1.6
  65. Plaintiff repeats, re-alleges, and reincorporates all allegations as though fully set forth herein.
  66. The spread of hours provisions of the New York Hospitality Wage Order apply to
      Defendants and protect the Plaintiff.
  67. Defendants failed to pay the Plaintiff a spread of hours premium equal to one hour of pay at
      the New York State Prevailing Minimum Wage Rate for each shift that he worked beyond 10
      hours in a workday.
  68. By the Defendants’ knowing or intentional failure to pay Plaintiff a spread of hours premium
      for each day Plaintiff worked beyond 10 hours in a workday, they have willfully violated
      NYLL Art. 19, §§ 650 et seq., and the supporting New York State Department of Labor
      Regulations.

  69. Due to Defendants’ violations of the NYLL, Plaintiff is entitled to recover unpaid spread of
      hours premium wages, liquidated damages, reasonable attorneys' fees and costs of the action,
      and pre-judgment and post-judgment interest from the Defendants.


                                   PRAYER FOR RELIEF

                WHEREFORE, Plaintiff seeks the following relief:

       A.        Unpaid wages, and an additional and equal amount as liquidated damages
under the FLSA and the supporting United States Department of Labor regulations;

       B.        Unpaid wages under NYLL Art. 19, §§ 650 et seq., and the supporting New
York State Department of Labor regulations, and an additional and equal amount as liquidated
damages under NYLL § 663;

       C.           Unpaid wages under NYLL §191 and an additional and equal amount as
                                                   6
              Case 7:20-cv-10279-NSR Document 1 Filed 12/07/20 Page 7 of 7



 liquidated damages under the NYLL;

         D.        Statutory damages equal to $50 for each workday, up to a maximum of $5,000,
 for each workday Plaintiff was not provided a wage notice according to NYLL §198(1-b);

         E.        Statutory damages equal to $250 for each workday up to a maximum of $5,000
 for each workday Plaintiff was not provided a statement of wages under NYLL §198(1-d);

         F.          Pre-judgment interest and post-judgment interest;

          G.        Issuance of a declaratory judgment that the practices complained of in
 this Complaint are unlawful under NYLL Art. 6, §§ 190 et seq., NYLL Art. 19, §§ 650 et
 seq., and the supporting New York State Department of Labor regulations;

        H.         An injunction requiring Defendants to pay all statutorily required wages
 under the NYLL and an order enjoining Defendant from continuing its unlawful policies
 and practices as described herein;

         I.          Reasonable attorney fees and costs of the action;

         J.          Such other relief as this Court shall deem just and proper.


                              DEMAND FOR TRIAL BY JURY

       Pursuant to Rule 38(b) of the Fed. R. Civ. P., Plaintiff demands a trial by jury on all
questions of fact raised by this Complaint.

Dated:   White Plains, New York
         December 7, 2020

                                                                     EL-HAG & ASSOCIATES, P.C




                                                                            Jordan El-Hag, Esq.
                                                                  777 Westchester Ave, Suite 101
                                                                       White Plains, N.Y, 10604
                                                                              (914) 218-6190 (p)
                                                                               (914) 206-4176 (f)
                                                                         Jordan@elhaglaw.com
                                                                             www.elhaglaw.com




                                                7
